Citation Nr: 0007091	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1954.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for residuals of a back injury.  

The veteran was afforded a hearing before the RO's hearing 
officer in December 1995, and he also appeared before the 
Board via videoconference hearing in February 2000, offering 
testimony in support of his claim for service connection 
herein at issue.


FINDING OF FACT

The veteran claim of entitlement to service connection for 
residuals of a back injury is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a back injury is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

The threshold question before the Board as to this portion of 
the appeal is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim, which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that claim is 
plausible.  See Mattern v. West, 12 Vet. App. 222, 228-229 
(1999).  Thus, for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim must be presumed.  Id. at 229 (citing Robinette 
v Brown, 8 Vet. App. 69, 76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

The provisions of 38 C.F.R. 3.303(b) provide a substitute way 
of showing inservice incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id. 

In this case, the veteran contends that his current low back 
disability originated during service following a back injury 
he sustained, which required a period of hospitalization, and 
that he continued to experience low back pain and discomfort 
after his discharge from service in 1954.

The service medical records disclose that the veteran was 
seen in October 1951, and complained of intermittent pain in 
the back for several months.  He related that earlier that 
day, while lifting eighty pounds of beef, he felt something 
"snap" in back and he developed severe pain in the back 
with difficulty walking.  He had also developed pain shooting 
down the inside of his left thigh with coughing.  He was 
unable to bear weight.  There was tenderness over L4 and L5.  
X-rays were negative The diagnosis was undetermined, and a 
herniated nucleus pulposus was suspected.  He was transferred 
to another hospital where it was stated that he had 
experienced intermittent low backache caused by the 
considerable amount of heavy lifting he had done.  Local 
treatment, including heat lamps, gave no relief.  There was 
no radiation of pain and no motor, bladder or sensory 
disturbances.  It was stated that he had been hospitalized 
for three days four months earlier for bed rest and 
symptomatic treatment.  It was also indicated that while 
lifting approximately 100 pounds of meat, he noted a sudden 
excruciating pain in the upper lumbar area without radiation.  
He became unconscious for several minutes and upon regaining 
consciousness, his legs were paralyzed completely from the 
waist down.  In addition, he noted numbness from the 
umbilicus down involving both lower extremities.  Gradually, 
over the next several hours, motion returned.  He claimed 
that he could not move his pelvis, and his left leg still 
felt weak.  The numbness receded, and six hours following the 
injury, it extended only between the knees and the umbilicus.  
He still had great pain in the lumbar area, particularly on 
motion of the left leg.  

An examination reveal marked weakness of the left lower 
extremity, and some weakness of the right lower extremity.  
Straight leg raising caused lumbar pain without radiation at 
45 degrees bilaterally.  There was diffuse tenderness on 
palpation over the lumbar spine.  A neurological evaluation 
showed hypalgesia from T10 at the level of the umbilicus to 
the knees, bilaterally.  Light touch was not impaired.  All 
reflexes were present and equal.  The left plantar reflex was 
absent.  The right was physiologic.  Progress notes reveal 
that x-rays were grossly negative.  Several days later, it 
was reported that the veteran was much improved, but he still 
complained of some back pain.  The neurological signs had 
disappeared.  It was stated that the picture was hard to 
explain on any organic basis, although a disc had to be 
considered.  Later that month, it was indicated that all 
studies were negative, and the examiner could find no 
evidence of neurological disease.  The question of 
lumbosacroiliac strain with hysterical overlay had to be 
considered.  In November 1951, it was reported that the 
veteran continued to have some back pain of unusual 
distribution.  There were no objective findings at that time.  
The diagnosis was changed to neurological observation.  

The veteran was seen in January 1952 and reported back pain 
since lifting a heavy weight the previous October.  He still 
had persistent pain in the back, especially with walking.  An 
orthopedic evaluation showed that he had normal gait.  There 
was no paravertebral spasm.  Spinal function was limited to 
50 degrees, but a normal lumbar curve was elicited.  Straight 
leg raising was negative bilaterally.  There was no calf or 
thigh atrophy.  Achilles reflexes were bilaterally negative 
and active, as were the knee jerks.  There was no hypesthesia 
in either lower extremity.  A neurological consultation was 
advised if it was felt any pathology existed.  The examiner 
found no evidence of bone or joint pathology.  

The spine was normal on the discharge examination in February 
1954.

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in October 1993.  He reported that he 
hurt his back in 1951 while lifting a side of beef.  It hurt 
his back severely, and he fell down.  He stated that he was 
paralyzed for ten days and was told that he had a ruptured 
disk plus psychosomatic pain.  He related that it was pretty 
well healed now, except for chronic lower back pain.  The 
veteran indicated that it was very rare that the pain went 
down his legs.  On examination, the veteran had forward 
flexion to where he could put his fingertips midway between 
his knees and ankles with his knees extended.  He had limited 
rotation, hyperextension and lateral motion.  He walked with 
a wide-based gait.  The examiner felt that he had a mild limp 
on the right side.  The veteran used a cane.  An x-ray of the 
lumbosacral spine revealed mild degenerative changes.  The 
diagnosis was of chronic low back syndrome, probably 
secondary to bulging or ruptured intervertebral disks with 
some chronic damage to the sciatic nerve on the right, which 
had left the veteran with some minimal atrophy of the right 
calf, although he had no sensory loss at all on the 
examination. 

In a statement dated April 1994, a friend and neighbor of the 
veteran's family for many years during the 1960's and 1970's 
stated that she was aware of the veteran's back problems at 
that time.  She added that the veteran and his wife spoke of 
how he was hurt in service and that he had suffered back 
problems ever since service.  

The veteran and his wife testified at hearing at the RO in 
December 1995, and before the undersigned Board Member in 
February 2000.  During the hearings, the veteran described 
how he had injured the back in service and the treatment he 
received post service.  He testified to the effect that he 
continued to have back pain, which would come and go, since 
his inservice back injury.  His spouse testified that they 
had attempted to obtain the treatment records from the 
physicians who treated the veteran following service, but 
that the records were not available.

In analyzing the evidence presented for purposes of 
determining well groundedness, the Board notes that there is 
evidence of a current low back disability, which is diagnosed 
as a chronic low back syndrome.  As to the question of 
incurrence, there is both clinical and lay evidence of a low 
back injury in service and a report of inservice 
hospitalization for a suspected herniated nucleus pulposus 
involving the lumbar spine, although later dated neurological 
and medical examination reports indicated no bone or joint 
pathology.  In addition, with respect to the nexus 
requirement, there is medical evidence indicating that the 
veteran's current's low back syndrome is probably secondary 
to bulging or ruptured intervertebral disks; and the veteran, 
his spouse, and others have offered lay evidence (i.e., sworn 
testimony and statements) that observable low back problems 
were present shortly after service and continuing in the 
years thereafter, all which must be presumed as true pursuant 
to Robinette v. Brown, supra.  Thus, in light of the 
extensive treatment the veteran received during service, 
which included a notation of a herniated nucleus pulposus, 
the current medical evidence indicating an etiological 
relationship between a chronic low back syndrome and bulging 
or ruptured intervertebral disks, and the lay evidence of 
continuous painful symptoms post service, the Board 
determines that both the medical and lay evidence are 
sufficient to render the claim at issue well-grounded.  
38 U.S.C.A. § 5107(a); Savage v. Gober, supra.  To that 
extent, alone, the appeal is granted.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a low back injury is well grounded.


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for residuals of a back 
injury is well grounded, further action by the RO is required 
for consideration of the merits of such a claim, as set forth 
below.

Accordingly, this matter is REMANDED to the RO for completion 
of following actions:

1.  The RO should arrange for the veteran 
to be examined by a VA orthopedist for 
the purpose of determining the nature and 
origin of the veteran low back 
disability, to specifically include his 
chronic low back syndrome.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must be 
accomplished.  All pertinent diagnoses 
are then to be offered.  

Following the examination, the examiner 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that any low back disability 
diagnosed, to specifically include a 
chronic low back syndrome, had its onset 
during the veteran's period of service.

2.  Upon completion of the foregoing 
action, the RO should then adjudicate the 
merits of the claim of entitlement to 
service connection for residuals of a 
back injury, based on all of the evidence 
of record and all governing legal 
authority.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative should be afforded a reasonable period for a 
response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit any additional evidence and 
argument on the matter the Board has remanded to the Regional 
Office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


